10-Q Execution Copy WARRANT AGREEMENT Dated as of September 16, 2009 by and between American Axle & Manufacturing Holdings, Inc. and General Motors Company 1 WARRANT AGREEMENT TABLE OF CONTENTS Page SECTION 1. Defined Terms 1 SECTION 2. Warrant Certificates 4 SECTION 3. Issuance of Warrants 4 SECTION 4. Execution of Warrant Certificates 4 SECTION 5. Registration 4 SECTION 6. Transfers and Exchanges 4 SECTION 7. Exercise of Warrants 5 SECTION 8. Adjustment of Exercise Price 6 SECTION 9. Consolidation and Merger. 8 SECTION 10. Notice of Adjustments 8 SECTION 11. Payment of Taxes 8 SECTION 12. Mutilated or Missing Warrant Certificates 8 SECTION 13. Reservation of Shares 8 SECTION 14. Notices of Certain Corporate Actions 9 SECTION 15. Expenses 9 SECTION 16. Representations, Warranties and Covenants 9 SECTION 17. Registration Rights 11 SECTION 18. Miscellaneous 16 EXHIBIT A - Form of Warrant Certificate 20 2 WARRANT AGREEMENT WARRANT AGREEMENT (this “Agreement”) dated asof September 16, 2009 by and between American Axle & Manufacturing Holdings, Inc., a Delaware corporation (the “Company”), and General Motors Company, a Delaware corporation (“GM”). WHEREAS, the Company is issuing the Warrants pursuant to the Settlement and Commercial Agreement, dated September 16, 2009, by and among the Company, American Axle & Manufacturing, Inc. and GM; WHEREAS, on the date hereof, the Company shall issue to GM 4,093,729 Warrants; and WHEREAS, upon various drawdowns under the Credit Facility, the Company shall issue to GM up to 6,915,083 additional Warrants. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereto agree as follows: SECTION 1.Defined Terms ARTICLE 1. “Action” shall mean any action, suit, arbitration, inquiry, proceeding or investigation by or before any Governmental Authority. “Affiliate” shall mean, with respect to any specified Person, any other Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such specified Person. “Additional Shares” shall mean all shares of Common Stock issued or sold by the Company on or after the date hereof. “Agreement” shall have the meaning set forth in the preamble hereto. “beneficial owner”, with respect to any Shares, shall have the meaning ascribed to such term under
